 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RAYMOND WATKINS,                               Case No. 1:18-cv-01226-JDP
12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                      THAT THE COURT DISMISS THE CASE
13            v.                                      FOR PLAINTIFF’S FAILURES TO
14                                                    PROSECUTE, TO STATE A CLAIM, AND
       TUOLUMNE COUNTY,
                                                      TO COMPLY WITH COURT ORDERS
15                        Defendant.
                                                      ORDER TO ASSIGN CASE TO DISTRICT
16                                                    COURT JUDGE
17
                                                      FOURTEEN-DAY DEADLINE
18

19

20          Plaintiff is a state prisoner or pre-trial detainee proceeding without counsel in this civil

21   rights action brought under 42 U.S.C. § 1983. On April 16, 2019, the court screened the

22   complaint and concluded that plaintiff had stated no cognizable claim. ECF No. 7. The court

23   required plaintiff, within thirty days, to file a first amended complaint curing the deficiencies

24   identified by the court. Id. Plaintiff did not respond within the prescribed period, thereby

25   disobeying the court’s order.

26          The court may dismiss a case brought by a prisoner seeking relief against a governmental

27   entity or officer or employee of a governmental entity for plaintiff’s failure to state a claim. See

28   28 U.S.C. § 1915A(a). Here, the court found that plaintiff failed to state a claim, ECF No. 7, so
                                                        1
 1   the case may be dismissed on this basis.

 2           The court may also dismiss a case for plaintiff’s failure to prosecute or failure to comply

 3   with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv.,

 4   403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court

 5   has duties to resolve disputes expeditiously and to avoid needless burden for the parties. See

 6   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 7           In considering whether to dismiss the case for failure to prosecute, a court ordinarily

 8   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 9   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

10   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

11   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

12   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

13   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

14   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

15           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

16   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

17   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

18   dismissal.

19           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

20   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently
21   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

22   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

23   weighs in favor of dismissal.

24           As for the availability of lesser sanctions, at this stage in the proceedings there is little

25   available to the court that would constitute a satisfactory lesser sanction while protecting the court

26   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,
27   considering plaintiff’s incarceration and in forma pauperis status, and—given the stage of these

28
                                                          2
 1   proceedings—the preclusion of evidence or witnesses is not available. While dismissal is a harsh

 2   sanction, the court has already found that plaintiff’s complaint failed to state a claim.

 3            Finally, because public policy favors disposition on the merits, this factor weighs against

 4   dismissal. Id.

 5            After weighing the factors, including the court’s need to manage its docket, the court finds

 6   that dismissal is appropriate. The court will recommend dismissal without prejudice.

 7            Order

 8            The clerk of court is directed to assign this case to a district judge who will review the

 9   findings and recommendations.

10            Findings and Recommendations

11            The court recommends that the case be dismissed without prejudice for plaintiff’s failures

12   to state a claim, to prosecute, and to comply with court orders.

13            The undersigned submits these findings and recommendations to the U.S. district judge

14   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen

15   days of the service of the findings and recommendations, the parties may file written objections to

16   the findings and recommendations with the court and serve a copy on all parties. The document

17   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” The presiding district judge will then review the findings and

19   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

20   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839
21   (9th Cir. 2014).

22
     IT IS SO ORDERED.
23

24
     Dated:      June 3, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         3
